Citation Nr: 1202293	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy of both upper and both lower extremities, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Houston, Texas VARO.  In September 2010, the Board remanded the matter for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has peripheral neuropathy of any upper or lower extremity.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and/or lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A September 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in December 2008 and October 2010, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that (cumulatively) included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and from October 10, 2006).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Service connection has been established for diabetes mellitus, hypertension associated with diabetes mellitus, posttraumatic stress disorder (PTSD), bilateral tinnitus, and bilateral hearing loss.  The Veteran contends that he has peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes mellitus.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of peripheral neuropathy of the upper or lower extremities.  On November 1970 service separation examination, the upper and lower extremities were normal on clinical evaluation.  

On October 2006 VA treatment, the Veteran complained of right foot and ankle pain.  He had fallen from a ladder the previous month, causing right medial malleolar and calcaneus fractures.  On December 2006 VA treatment, he reported no further pain to the right foot or ankle.

On December 2008 VA examinations for diabetes mellitus and peripheral neuropathy of both arms and legs, the diabetes examiner noted complaints of intermittent mild/light tingling of the finger tips and toes since 2002 with gradual onset, and initial diagnosis of diabetes mellitus in September 2008.  On physical examination, extremity exams of both upper and both lower extremities were normal, no sensory loss was found on neurological exam.  The diagnosis was diabetes mellitus type 2 without complications of neurological disease.  

On peripheral nerves examination, the Veteran complained of chronic gradual peripheral neuropathy with onset in 2002; he complained of intermittent mild tingling of the finger tips and toes.  On physical examination, sensory testing was normal to vibration, light touch, and position sense for both upper and both lower extremities.  Reflex testing was normal.  There was no muscle atrophy; no abnormal muscle tone or bulk; no tremors, tics, or other abnormal movements; and no impairment of any joint function due to a nerve disorder.  Gait and balance were normal.  The diagnosis was mild intermittent paresthesias of the fingertips and toes.  The examiner found no evidence of nerve dysfunction.  The examiner stated that the Veteran "has had the paresthesias for 5 to 6 years prior to the diagnosis of diabetes mellitus" and noted that the Veteran "also has other risk factors for neuropathies", including a history of alcohol abuse and being an active smoker.  The examiner opined (with no further explanation) that the current mild intermittent paresthesias of the finger tips and toes are less likely than not related to [the Veteran's] diabetes.  

Based on these findings, a December 2008 rating decision awarded the Veteran service connection for diabetes mellitus.

On January 2010 VA treatment, a diabetic foot exam was normal.  On July 2010 VA treatment, a history of status post fractured right calcaneus metatarsal was noted, with no current complaints.  

The Board's September 2010 remand found the December 2008 VA examinations to be inadequate as they did not address whether the Veteran's service-connected diabetes mellitus had aggravated any peripheral neuropathy of the upper or lower extremities.  The Board remanded the matter for a new VA examination to answer these medical questions.

On October 2010 VA examination, the Veteran reported persistent tingling and numbness (paresthesias and loss of sensation) to his finger tips and toes which began around 2003.  He stated that he did a lot of work with his hands and wrists as a carpenter and handyman.  On physical examination, the extremities were normal to temperature, color, and radial pulses to both upper and lower extremities.  No trophic changes or ulcers were noted.  Detailed reflex examination findings were normal.  A sensory examination of both upper and lower extremities, including for vibration, pain/pinprick, position sense, and light touch, was fully normal.  A detailed motor exam was normal.  Muscle tone was normal, there was no muscle atrophy or gait abnormality, and there was no evidence of imbalance, tremor, or fasciculations.  
The October 2010 examiner diagnosed "history of numbness and tingling suggestive of peripheral neuropathy" and found that the Veteran had no significant objective clinical findings suggestive of peripheral neuropathy on examination, including an unremarkable sensory exam.  The evidence did not show any neurologic disease.  The examiner noted that a more precise diagnosis could not be rendered as there was insufficient objective data and insufficient evidence of pathology to support a more definitive diagnosis.  The examiner opined that the reported symptoms were not a complication of diabetes, explaining that the Veteran had a history of paresthesia many years prior to his diagnosis of diabetes mellitus.  The examiner stated, "I cannot render an opinion regarding the history of subjective peripheral neuropathy without resorting to mere speculation because there is insufficient objective data.  There are no nerve studies on record to confirm the diagnosis.  Nonetheless, I speculate that his history of subjective peripheral neuropathy is less likely related to his diabetes mellitus because it developed many years prior to his subjective neuropathy.  I also speculate that his history of peripheral neuropathy is at least as likely as not related to the nature of his work as a carpenter, which requires repetitive use of his hands and wrists."  The examiner stated that no opinion was indicated regarding whether the Veteran's subjective peripheral neuropathy was aggravated by his diabetes mellitus because there were no significant objective clinical findings suggestive of peripheral neuropathy and his sensory exam was unremarkable.

On December 2010 VA treatment, a diabetic foot exam was normal.  Additional VA treatment records are silent for any complaints of peripheral neuropathy of the upper or lower extremities.

The Board finds that the December 2008 and October 2010 examination reports, cumulatively, are entitled to great probative weight and provide evidence against this claim, clearly finding there is no objective evidence of peripheral neuropathy of the upper or lower extremities.  The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.

There is no evidence that peripheral neuropathy of the upper or lower extremities was manifested in service (the Veteran does not allege otherwise), and no competent evidence that peripheral neuropathy of the upper or lower extremities was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran may be competent to establish by his own accounts (and the Board has no reason to question the accounts) that he has experienced symptoms of tingling and numbness of the upper and lower extremities, the diagnosis of peripheral neuropathy is a complex medical question beyond lay observation; whether perceived losses of sensation, tingling, numbness reflect an underlying diagnosis of peripheral neuropathy is a medical question that requires medical expertise..  This is not a situation where the diagnosis may be established by lay evidence:  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of peripheral neuropathy of the upper or lower extremities); and he does not describe symptoms supporting a later diagnosis (peripheral neuropathy of the upper or lower extremities has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection, direct or secondary) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., peripheral neuropathy of the upper and lower extremities.  As the record does not include any such evidence, there is no valid claim of service connection for peripheral neuropathy of the upper or lower extremities.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the upper and lower extremities.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


